Citation Nr: 1746235	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from June 1986 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

The case was initially before the Board in July 2010, where the Board remanded the right wrist disability to the Appeals Management Center (AMC) to consider whether the Veteran's case merits an extraschedular rating was warranted.  At the June 2010 Board hearing, the Veteran reported that his right wrist disability had increased in severity since his last VA examination in July 2008.  

It should be noted, the Veteran's Law Judge who conducted that hearing subsequently left Board.  In an August 2011 letter, the Veteran was offered an opportunity to testify at another Board hearing.  The Veteran did not respond.  In a December 2014 statement, the Veteran indicated that he was never notified of the opportunity to testify in front of a new Veterans Law Judge.  The Board sought clarification as to whether the Veteran would like a new hearing.  In a March 2016 "Appellant Request to Forego Hearing," the Veteran's representative wrote that the Veteran wanted to forego another hearing and wanted to move forward with the appeal process.

The July 2010 Board decision referred the issue of TDIU to the RO for "appropriate development."  In September 2014, the Board again remanded the issue of TDIU, finding that the issue of entitlement to a total disability rating for compensation on the basis of TDIU had been raised, but not adjudicated by the AOJ.  Therefore, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action, 38 C.F.R. 19.9(b) (2013).

In March 2016, the Board again remanded the issue of TDIU because it had not been adjudicated by the AOJ because a rating decision regarding TDIU had not been issued, and the issue was not included in the February 2015 supplemental statement of the case.  Additionally, the Board noted that the Veteran had not been provided adequate notice under the duty to notify provisions of the VCAA regarding the requirements to substantiate TDIU.  In the March 2016 decision, the Board noted that remand, rather than referral, by the Board to the AOJ, for TDIU was appropriate.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds compliance with the prior remand directives.  

In an August 2017 letter, the Veteran was again notified that the Veterans Law Judge that conducted his June 2010 hearing was no longer employed by the Board and as such the Veteran was entitled to another hearing.  The Veteran failed to respond to the letter.  Therefore, the Board will proceed with the claim without a new hearing.  After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).

FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16(a), (b) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes the Veteran is now service-connected for a status post fracture, distal radial ulnar joint arthrosis, right wrist evaluated as 10 percent disabling.  The assigned evaluation for the Veteran's service-connected disability fails to meet the criteria for scheduler consideration of TDIU.  See 38 C.F.R. § 4.16 (a).

Where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16 (b).

At his June 2010 Board hearing, the Veteran indicated that his service-connected right wrist had increased in severity since his last VA examination in July 2008.  The Veteran indicated that he was working but concerned because his current position required him to write a lot of manuals and completing administrative work as part of his job description and that aggravated his wrist condition.  He indicated that he previously had worked in construction as the owner and operator of his own company.  He stated that he lacks an ability to do manual labor due to his service-connected disability.  The Veteran reported that he sold his business and for a period, worked in the non-profit industry, in administration.  He went back to school.  He worked in Africa for three years as an administrator.  The Veteran relayed that the position worked because it did not involve repetitive action and involved mainly management.  The Veteran indicated that when he returned to the United States, he started an administrative position that involved repetitive action.  The Veteran indicated that he had to leave his position as a chief financial officer of an organization, because it also required he serve as an administrator.  He indicated that he does well managing people but his problem is that all of these positions involve administrative work.  The Veteran reported that he has a Master's Degree.  

In the instant case, the record fails to demonstrate that the Veteran's service-connected disability prevents him from securing and following a substantially gainful occupation.  In this regard, the Board notes, the August 2010 VA examiner reported that the Veteran right wrist did not prevent him from working.  The August 2010 VA examiner noted that the Veteran's injury has mild functional limitations to full ROM of the wrist which should not prevent sedentary to light duty employment, if the veteran so desires.  He also noted, that despite the subjective symptoms, the right hand, wrist, and upper extremity has remained functional enough to prevent measurable atrophy.  The January 2015 VA examiner noted that the Veteran's service-connected wrist condition did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  Finally, there is no evidence of record regarding the Veteran's employment history, beyond the fact that the Veteran stated he was employed as a geology technician at his June 2015 VA examination.  The Board notes, that in April 2016, the Veteran was furnished a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability Form) to complete and return.  To date, the Veteran has not returned the completed form. 

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disability, consistent with the Veteran's Master's Degree, work as an administrator and in management, and indication of currently being employed as a geology technician, separately or in combination, do not render him unable to secure or follow substantial gainful employment.  Therefore, entitlement to a TDIU must be denied.  38 C.F.R. § 4.16 (2014).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is not entitled to a TDIU.

Although the Board is sympathetic to the Veteran's claims and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


